         Case 1:18-cv-02929-RBW Document 22 Filed 05/30/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                        )
                                               )
               Plaintiffs,                     )
                                               )
       v.                                      )
                                               )       Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official               )
capacity as Secretary of Health and            )
Human Services,                                )
                                               )
               Defendant.                      )
                                               )

                          PARTIAL MOTION TO DISMISS
            FOR LACK OF JURISDICTION AND FAILURE TO STATE A CLAIM

       For the reasons set forth in the accompanying memorandum of law, the Secretary of

Health and Human Services moves under Rule 12(b)(1) to dismiss all claims brought by Douglas

Sargent for lack of subject matter jurisdiction. The Secretary also moves under Rule 12(b)(6) to

dismiss Counts I, II, and V for failure to state a claim.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       MICHELLE BENNETT
                                                       Assistant Director, Federal Programs Branch

                                                       /s/ James Bickford
                                                       JAMES BICKFORD
                                                       Trial Attorney (N.Y. Bar No. 5163498)
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street, NW
                                                       Washington, DC 20530
                                                       James.Bickford@usdoj.gov
                                                       Telephone: (202) 305-7632
                                                       Facsimile: (202) 616-8470
Date: May 30, 2019                                     Counsel for Defendant
